Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed March 01, 2021, has been entered and carefully considered.  Claims 1, 4-6  and 35 are amended.  Claims 10-18 and 36 are canceled. Claims 1-2, 4-9 and 35 are currently pending. 
The rejection of claims 4-9 under 35 U.S.C. 112 second paragraph is withdrawn in terms of applicant’s amendment to claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2011/0134859 A1).
Regarding claim 1, Li discloses  A data transmission method, comprising (Fig. 2 discloses the mechanism of transmitting the precoding matrix): determining, by a transmitting end (Fig. 2 discloses base station determining the precoding matrix by calculation), a first precoding matrix and a second precoding matrix (Fig. 2 steps 350 and 360, accumulative precoding matrix and new , the first precoding matrix being selected from a predefined first code book (Fig. 2 discloses calculate the accumulative periodic matrix of prior frame (first precoding matrix)), the second precoding matrix being acquired on the basis of Channel State information (CSI) (Fig. 2, discloses step 350 calculating a new precoding matrix using the channel state information); performing, by the transmitting end, precoding processing on a data stream in accordance with the first precoding matrix and the second precoding matrix (Fig. 2, step 370 discloses precoding downlink data using the accumulative precoding matrix and new precoding matrix); performing, by the transmitting end, precoding processing on a pilot signal in accordance with the second precoding matrix (Fig. 2, step 370 discloses precoding downlink data and dedicated pilot using the accumulative precoding matrix of the present frame): and transmitting, by the transmitting end, the data stream and the pilot signal acquired after the precoding processing to a receiving end (Fig. 2 step 380 discloses transmit the pre-coded downlink data and dedicated pilot), wherein the transmitting end is a base station and the receiving end is a UE (Fig. 2 discloses base station is a transmitting entity and UE is a receiving entity).
Regarding claim 35, claim 35 comprises substantially similar limitations as recited in claim 1, claimed as a data transmission device (Li discloses in Fig. 1, a base station) comprising a transceiver (Fig. 1, element 550) and a processor (Fig. 1, memory and a processor) to perform the steps recited above in claim 1.
Regarding claim 9, Li disclose wherein the determining, by the transmitting end, the second precoding matrix comprises: performing, by the transmitting end, channel estimation in accordance with a signal from the receiving end to acquire a channel matrix, and determining the second precoding matrix in accordance with the channel matrix (Paragraphs 0053-0055 disclose the base station selects and groups the mobile stations to be received with the data in the MIMO ; or upon the receipt of the CS1 reported by the receiving end, determining, by the transmitting end, the second precoding matrix in accordance with the CSI, the CSI being acquired by the receiving end after measuring a channel from the transmitting end to the receiving end (Paragraphs 0053-0055 disclose First, each mobile station estimates the channel by the use of precoded dedicated pilot transmitted from the base station in S300.  Then, the channel state information (CSI) is created through the channel estimation in S310; and the created channel state information is feedbacked to the base station in S320. Next, the base station schedules the downlink data to be transmitted to the corresponding mobile station by the use of channel state information (CSI) feedbacked from the mobile station in S330.  According to one embodiment of the present invention, when scheduling the data, the base station may arrange the dedicated pilots to be transmitted to the respective mobile stations according to the predetermined pilot-arrangement pattern). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Zhang et al. (US 2016/0065282 A1).
Regarding claim 4, Li does not disclose the mechanism of quantity of ports. In an analogous art, Zhang discloses transmitting, by the transmitting end, a control signaling to the receiving end, wherein the control signaling comprises the quantity of ports for the pilot signal and/or the quantity of the data streams (Paragraphs 0087-0088 discloses the mechanism of the UE may quantize the short-term CSI and feed it back to the eNB.  The eNB may use the quantized, 
short-term CSI to map multiple data layers to UE-specific antenna port. The eNB may use a second stage precoder (e.g., precoder), which maps each antenna port to antenna elements. both data and pilots are transmitted on a set of antenna ports). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhang to the system of Li to provide the eNB may use a port precoding matrix to transmit reference signals to a UE, receive feedback regarding CSI based on the reference signals, and transmit data to the UE, based on a mapping of multiple data layers and mapping of antenna ports to the physical antenna elements.  Further, aspects include performing elevation beamforming by dynamically forming one or more vertical sectors based on UE feedback in the elevation domain (Abstract, Zhang).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jongren et al. (US 2017/0250743 A1) discloses in Fig. 5, UE sends PMI to the base station. The base station 110 determines or generates 505 the indicated precoder matrix for use in beamforming for transmission to the UE 120. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413